Case: 21-10381     Document: 00516291019         Page: 1     Date Filed: 04/22/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   April 22, 2022
                                  No. 21-10381
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Carlitos Santiago Santos,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 1:19-CR-107-1


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Carlitos Santiago Santos was convicted by a jury of attempted
   enticement of a minor, in violation of 18 U.S.C. § 2422(b).              He was
   sentenced, inter alia, within the advisory Sentencing Guidelines term to 192-
   months’ imprisonment.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10381      Document: 00516291019           Page: 2    Date Filed: 04/22/2022




                                     No. 21-10381


          Santos was arrested after a “sting” operation “chat” through the
   Grindr application, in which he sought to have sexual relations with a person
   whom he believed to be a 15-year-old boy (the minor). At trial, and over
   Santos’ objection, the Government introduced extrinsic evidence showing
   that, during a post-arrest interview, he admitted: he was sexually attracted
   to underaged boys; and he had engaged in sexual contact in the Philippines
   with about 15 underaged boys. Santos did not present evidence at trial.
          Santos contends: the evidence introduced to prove his guilt was
   insufficient; the district court abused its discretion by admitting the extrinsic
   evidence; and it erred in denying his motion for a new trial, in applying the
   Guideline § 4B1.5 enhancement for a pattern of prohibited sexual conduct,
   and in overruling his request for an acceptance-of-responsibility reduction.
          Because the claimed sufficiency error was preserved, the issue is
   reviewed de novo. E.g., United States v. Rodriguez-Lopez, 756 F.3d 422, 430
   (5th Cir. 2014). Our court “must affirm a conviction if, after viewing the
   evidence and all reasonable inferences in the light most favorable to the
   prosecution, any rational trier of fact could have found the essential elements
   of the crime beyond a reasonable doubt”. Id. at 430–31 (citing Jackson v.
   Virginia, 443 U.S. 307, 319 (1979)).
          As noted, Santos was convicted of attempted enticement of a minor,
   in violation of 18 U.S.C. § 2422(b). To obtain a conviction under that statute,
   the Government was required to prove beyond a reasonable doubt that: (1)
   Santos “used a facility of interstate commerce to commit the offense”; (2)
   “he was aware that [the minor] was younger than [18]”; (3) “by engaging in
   sexual activity with [the minor], he could have been charged with a criminal
   offense”; and (4) he knowingly attempted to persuade, induce, entice, or
   coerce the minor to engage in criminal sexual activity. United States v.
   Rounds, 749 F.3d 326, 333 (5th Cir. 2014). “Sending sexually explicit




                                          2
Case: 21-10381      Document: 00516291019           Page: 3    Date Filed: 04/22/2022




                                     No. 21-10381


   messages is probative evidence of intent to induce, persuade, entice, or
   coerce a minor to engage in illegal sex.” United States v. Peterson, 977 F.3d
   381, 389 (5th Cir. 2020). In addition, to prove an attempted violation of that
   statute, the Government had to prove beyond a reasonable doubt that:
   Santos acted with the culpability to commit the offense; and he “took a
   substantial step toward its commission”. United States v. Broussard, 669 F.3d
   537, 547 (5th Cir. 2012).
          The admission of extrinsic evidence is reviewed under a heightened
   abuse-of-discretion standard “because evidence in criminal trials must be
   strictly relevant to the . . . offense charged”. United States v. Smith, 804 F.3d
   724, 735 (5th Cir. 2015) (citation omitted). “Evidence of any other crime,
   wrong, or act is not admissible to prove a person’s character in order to show
   that on a particular occasion the person acted in accordance with the
   character.” Fed. R. Evid. 404(b)(1). On the other hand, such “evidence
   may be admissible for another purpose, such as proving motive, opportunity,
   intent, preparation, plan, knowledge, identity, absence of mistake, or lack of
   accident”. Fed. R. Evid. 404(b)(2). Therefore, to be admissible, extrinsic
   evidence must be “relevant to an issue other than the defendant’s character”
   and its probative value may not be “substantially outweighed by its undue
   prejudice”. Smith, 804 F.3d at 735; see also Fed. R. Evid. 403.
          Santos asserts: the Government failed to prove he attempted to
   persuade, induce, entice, or coerce the minor to engage in criminal sexual
   activity, see Rounds, 749 F.3d at 333 n.4 (where defendant did not dispute
   other elements, this court limited its consideration to the enticement and
   persuasion elements); and the court erred in overruling his objection to the
   admission of the extrinsic evidence, which was both not relevant and unfairly
   prejudicial.




                                          3
Case: 21-10381        Document: 00516291019         Page: 4    Date Filed: 04/22/2022




                                     No. 21-10381


          The extrinsic evidence showing that Santos was sexually attracted to
   underaged boys and had acted on that attraction in the past was highly
   probative of Santos’ intent, motive, and knowledge. The court mitigated the
   prejudicial effect of the evidence by: requiring redaction of some items; and
   giving limiting instructions. United States v. Nieto, 721 F.3d 357, 371 (5th Cir.
   2013) (explaining “jurors are presumed to follow the instructions given to
   them by the court”) (citation omitted). Santos has not shown the court
   abused its discretion in admitting the evidence.
          Viewing the evidence in the requisite light most favorable to the
   verdict, including the contents of the above-referenced Grindr conversation,
   in which Santos persisted in seeking to meet the minor for sex after learning
   the minor was age 15, and Santos’ showing up for the meeting, the
   Government proved beyond a reasonable doubt that Santos knowingly
   attempted to persuade, induce, or entice the minor to engage in criminal
   sexual activity.
          Santos next claims the court erred in denying his new-trial motion,
   which was based on new evidence: a polygraph examination allegedly
   showing his post-arrest admissions regarding his sexual activities with minors
   in the Philippines were false. “A new trial may . . . be warranted based on
   newly discovered evidence, but such motions are disfavored and reviewed
   with great caution”. United States v. Chapman, 851 F.3d 363, 380 (5th Cir.
   2017) (citation omitted). Review is for abuse of discretion. See id.
          To obtain a new trial based on newly discovered evidence, the
          defendant must demonstrate: (1) the evidence is newly
          discovered and was unknown to the defendant at the time of
          trial; (2) the failure to detect the evidence was not due to a lack
          of diligence by the defendant; (3) the evidence is not merely
          cumulative or impeaching; (4) the evidence is material; and
          (5) the evidence if introduced at a new trial would probably




                                          4
Case: 21-10381       Document: 00516291019           Page: 5    Date Filed: 04/22/2022




                                      No. 21-10381


            produce an acquittal. Failure to demonstrate any one of these
            five factors is fatal to the motion for a new trial.
   Id. at 381 (citation omitted). The court concluded that Santos failed to satisfy
   the third, fourth, and fifth factors.
            As for the third factor, the new evidence was offered to impeach:
   Santos’ prior inconsistent statements; and the testimony of the
   Government’s witness who conducted the interview.
            As for the fourth and fifth factors, Santos contends the polygraph
   evidence would have resulted in exclusion of extrinsic evidence, which would
   have resulted in his acquittal. These contentions are speculative.
            In sum, the court did not abuse its discretion in its conclusions on any
   of the three factors. As noted, failure to succeed on all five precludes a new
   trial.
            Regarding sentencing, Santos challenges: the Guideline § 4B1.5(b)(1)
   enhancement for a pattern of prohibited sexual conduct; and the denial of his
   request for an acceptance-of-responsibility reduction.
            Although post-Booker, the Guidelines are advisory only, the district
   court must avoid significant procedural error, such as improperly calculating
   the Guidelines sentencing range. Gall v. United States, 552 U.S. 38, 46, 51
   (2007). If no such procedural error exists, a properly preserved objection to
   an ultimate sentence is reviewed for substantive reasonableness under an
   abuse-of-discretion standard. Id. at 51; United States v. Delgado-Martinez,
   564 F.3d 750, 751–53 (5th Cir. 2009). In that respect, for issues preserved in
   district court, as in this instance, its application of the Guidelines is reviewed
   de novo; its factual findings, only for clear error. E.g., United States v.
   Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).




                                           5
Case: 21-10381      Document: 00516291019            Page: 6   Date Filed: 04/22/2022




                                      No. 21-10381


          “The Government has the burden of demonstrating by a
   preponderance of the evidence the facts necessary to support a Guidelines
   enhancement.” United States v. Abrego, 997 F.3d 309, 312 (5th Cir. 2021). In
   that regard, “the district court may consider any information . . . bear[ing]
   sufficient indicia of reliability to support its probable accuracy”. Id.
          Santos maintains: the defense polygraph evidence shows that the
   Guideline § 4B1.5(b)(1) enhancement was based on information that was
   untrue, inaccurate, and unreliable; and the enhancement is not applicable
   because it is based on conduct that was not prohibited in the Philippines
   (stating the boys were older than 12, the age of consent there), where it
   occurred.     Guideline § 4B1.5(b)(1) requires imposition of a five-level
   enhancement if defendant “engaged in a pattern of activity involving
   prohibited sexual conduct”. U.S.S.G. § 4B1.5(b)(1). “[P]rohibited sexual
   conduct” means, inter alia, “any offense described in 18 U.S.C.
   § 2426(b)(1)(A) or (B)”. U.S.S.G. § 4B1.5, cmt. n.4(A)(i). No error has
   been shown. The court’s finding that Santos had engaged in such behavior
   is based on information bearing sufficient indicia of reliability: Santos’ own
   statements.
          In challenging the court’s overruling his objection to the lack of a two-
   level adjustment for acceptance of responsibility, Santos asserts he never
   disputed the facts, only whether they constituted an offense under § 2422(b).
   But, as the court explained, Santos disputed his factual guilt. See U.S.S.G.
   § 3E1.1, cmt. n.2. Deference greater than the clearly-erroneous standard is
   accorded the district court’s determination that an adjustment for
   acceptance of responsibility was not appropriate. United States v. Lord, 915
   F.3d 1009, 1017 (5th Cir. 2019).
          AFFIRMED.




                                           6